Citation Nr: 1707388	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-25 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral leg disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel





INTRODUCTION

The appellant is a Veteran who had a period of active duty for training (ACDUTRA) from February 24, 1978, to August 2, 1978, and served on active duty from December 1978 to January 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Montgomery, Alabama RO.  At his request, the Veteran was scheduled for a Travel Board hearing in June 2015; he failed to appear for the hearing, and his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d).  The case was previously before the Board in September 2015 when it was remanded for additional development. 


FINDINGS OF FACT

1.  A low back disability was not manifested in service; arthritis of the low back was not manifested in the first postservice year; and the Veteran's current low back disability is not shown to be related to his service.

2.  A right or left leg disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that any such disability is related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. 
§§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.655 (2016).

2.  Service connection for a bilateral leg disability is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.655 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in November 2008, VA notified the Veteran of the information needed to substantiate and complete these claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice VA treatment records have been secured.  In September 2015, the Board remanded the 
case for additional development, including an orthopedic examination to establish the presence, and determine the nature and likely etiology of any low back and right and left leg disabilities.  A November 2015 Agency of Original Jurisdiction (AOJ) letter asked the Veteran to identify the provider(s) of all evaluations and treatment he had received for low back and bilateral leg disabilities and to provide any releases necessary for VA to secure any private records of such evaluations and/or treatment.  He did not respond.  [A VA examination had also been scheduled for March 2016; the Veteran reported that he failed to report due to illness.]  He was notified by letter of VA examination rescheduled in August 2016 to assess his low back and bilateral leg disabilities but failed to report (without giving cause). Notably, the notice letter was not returned as undeliverable, nor has the Veteran informed VA of a different mailing address.  The duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate to the full extent in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 406 (1991).  As he has failed without presenting good cause to report for an examination scheduled in conjunction with an original compensation claim, the Board must proceed with adjudication of this matter based on the evidence in the record.  See 38 C.F.R. § 3.655(b).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2). Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs are silent for complaints, treatment, or diagnoses pertaining to his low back.  They do note leg complaints.  In a July 1978 report of medical history he reported leg cramps.  An October 1980 STR notes left foot and shin injuries sustained rappelling.  A November 1980 STR notes foot problems, diagnosed as immersion foot, after completing a confidence course.  A December 1981 STR notes a twisting left ankle injury sustained while walking.  His service separation examination and a contemporaneous report of medical history are silent for complaints pertaining to the low back or legs.

The first postservice record pertaining to low back pain is from a June 2008 treatment record when the Veteran reported back pain from parachuting in service.  The pain was not constant but did increase with sustained activity, and there was no joint pain.  No diagnosis was provided. 

October 2010 VA treatment records note that the Veteran complained of low back and bilateral pain.  The pain was reported to be 5/10; no diagnosis was provided.

September 2014 VA treatment records note the Veteran reported years of chronic back pain.  He had been taking narcotics for pain, but was out of medication and was requesting a refill.  He was informed that he would need a new patient appointment since he had not had a follow up appointment with a provider in almost four years.  He made another appointment but failed to appear.

February 2015 VA treatment records note that the Veteran complained of back ache.  X-rays were ordered, but April 2015 VA treatment notes do not mention the X-rays or X-ray results. 

August 2015 VA treatment records note that X-rays revealed degenerative spondylosis and osteophyte formation (bone spurs).

September 2015 VA pain clinic records note that the Veteran reported a history of chronic back pain due to jumping from planes and landing in pine trees and hitting the ground hard while parachuting in service.  He reported that the initial jolt from the parachute canopy opening bothered his back.  He reported low back pain that did not radiate up or down his back.  His pain level was noted to be 3/10, and he took Lortab for relief.  On examination his lumbar spine range of motion was noted to be normal and tender to palpation over the lumbar facets/axial spine and across the low back.  The assessment was low back pain degenerative joint disease facet arthritis of the spine.  His lumbar spine alignment was normal, and there was degenerative disc disease (DDD) with disc space narrowing, degenerative endplate changes, osteophyte formation and vacuum disc phenomenon at L2-L3.  Mild DDD was noted at the remaining levels with small anterior osteophytes, and facet arthropathy was noted at L4-L5 and L5-S1.

In September 2015, the Board remanded the claim for additional development, to specifically include an orthopedic examination to establish the presence, and determine the nature and likely etiology of any low back and right and left leg disabilities.  The Veteran twice failed to report for the examination, on the latter occasion without giving cause. 


Analysis

It is not in dispute that the Veteran has a chronic back disability; lumbar pathology is shown in clinical records in the record.  However, his STRs do not show complaints, findings, treatment, or diagnoses pertaining to his low back.  The first clinical record noting complaints of back pain following service is in June 2008, over twenty years after his separation from service.  Postservice continuity of symptoms is not shown.  Accordingly, service connection for a low back disability on the basis that such disability became manifest in service and persisted thereafter, or on a presumptive basis (for arthritis of the low back as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a)) is not warranted. 

The analysis turns to whether the Veteran's back disability is otherwise shown to be related to his service.  There is no competent evidence in the record that shows or suggests that a low back disability may be related to his service.  He has presented no evidence of a nexus to service, and failed to appear for an examination to assist him in this matter.  Whether or not a current chronic back disability may be related to remote service, is a medical question.  Because he is a layperson, the Veteran lacks expertise to offer a probative opinion in this matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has not submitted any medical opinion or medical literature in support of his claim. 

Regarding the claimed leg disabilities, the Veteran's STRs do show complaints, treatment, or diagnoses pertaining to his legs.  However, his service separation examination and report of medical history are silent for complaints pertaining to his legs, and the first clinical record noting complaints of leg pain following service is in October 2010, over twenty years after his separation from service.  Although the Veteran complained of pain, diagnosis of a leg disability was not reported at that time.  Postservice treatment records do not reflect a chronic right or left leg disability.  The Board sought to assist the Veteran in establishing that he has a leg disability by ordering an examination.  However, he failed to appear.  The Veteran's claim of service connection for a bilateral leg disability fails based on the absence of competent and credible evidence of a diagnosed right or left leg disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
Because there is no evidence that the Veteran has a chronic disability of either leg and no competent evidence that his back disability may be related to his service, the preponderance of the evidence is against the Veteran's claims.  Accordingly, the benefit of the doubt rule does not apply; the appeals must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral leg disability is denied. 




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


